DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on July 29, 2022.
Claims 1 and 13 – 15 have been amended and are hereby entered.
Claims 16 and 17 have been added.
Claim 13 was previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of making a nonwoven fabric, there being no allowable generic or linking claim. Election was made with traverse in the reply filed November 30, 2020.
Claims 1 – 12 and 14 – 17 are currently pending and have been examined. 
This action is made FINAL.

Claim Objections
Claim 17 is objected to because of the following informalities:  
Claim 17 contains the typographical error "octadeanethiol." Examiner believes the intended word is "octadecanethiol." 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, upon which claim 15 is dependent, has now been amended to require that the fiber of claim 1 contains a mercaptan in the sheath. Therefore, the data in Tables 1 – 3 is not commensurate in scope with the composition of the fiber in claim 1 and does not appear to provide support for the claim. Examiner also notes that the data in the Tables is shown for only one particular additive, that of Formula 3, not the entire range of compounds envisioned by claimed Formula (1) in claim 1. Finally, Examiner notes that the claim allows for an increase of tensile strength and elongation in the machine direction of at least 10% more, but the data in Tables 1 – 3 only shows increases in the machine direction of tensile strength between 16% and 245% and increases in elongation between 22% and 405%, both of which are less than the claimed infinite amount of increased tensile strength and elongation. Therefore, the Examples cited by Applicant do not appear to constitute support for the breadth of materials and breadth of tensile strength and elongation recited and the claims and the claim appears to constitute new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 requires that R is selected from the group consisting of “C8-40 alkyl, C8-18 alkyl” As these ranges are overlapping, with the second range a subset of the first set, this renders the claim indefinite because it is unclear whether the full scope of the first range, specifically a C19-40 alkyl is allowed by the claim or not.
For examination purposes, the claim is interpreted to allow the full range of C8-40 alkyls.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 17 is dependent on claim 16, which requires that R is a C1-40 alkyl.  Claim 17 provides options for R including octadecanethiol, which is not an alkyl group as required by claim 16.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 12 and 14 – 17  are rejected under 35 U.S.C. 103 as being unpatentable over Haubruge (US20110189916A1) in view of Roth 2 (US20080045662A1).
As per claims 1 – 6, 11, 12, 14, 16, and 17, Haubruge teaches:
A nonwoven fabric, comprising bicomponent fibers, wherein the bicomponent fibers comprise at least two distinct polymeric domains a) and b) in intimate adherence along the length of the bicomponent fibers (In the Abstract, Haubruge teaches a nonwoven formed from bicomponent fibers. As the fibers are bicomponent, they contain two distinct polymeric domains. In this case, the specifically contain a core or interior domain, reading on the claimed polymeric domain b) and a sheath or exterior domain, reading on the claimed polymeric domain a) that are extruded separately and then combined ([0058]), which would naturally result in the intimate adherence along the length of the bicomponent fibers as claimed. These fibers are used in nonwoven materials (Claim 6).)
Wherein polymeric domain b) is free of a mercaptan ([0033 – 34] disclose the compositions of the interior components. As the reference does not appear to require the interior contains a mercaptan, it would naturally follow that the polymeric domain is free of the claimed compound.)
Haubruge teaches that the exterior component is a polypropylene that has been degraded from a first melt flow index to a second melt flow index (Abstract) and that this degradation is caused by chemical treatment, namely visbreaking ([0030]). Haubruge teaches that by preparing bicomponent fibers with different melt flow indexes, the interior component can provide strength to the fiber and the exterior component can provide thermal bonding properties ([0004]). Haubruge does not teach that the visbreaking component is a component of Formula 1, wherein the compound is present in the claimed amounts.  Haubruge also does not teach that polymeric domain a) comprises a mercaptan.
Roth 2 teaches compositions of hydroxylamine esters and thiol compounds (Abstract) and that these compounds can be used for the controlled degradation of polypropylene to form a product having a lower molecular weight/higher melt flow rate via a viscosity-breaking or a vis-breaking process ([0008]). Roth teaches that these compounds provide benefits over peroxides, which is the vis-breaking compounds taught by Haubruge, as peroxides have low processing temperature windows and require strict safety regulations ([0011]). One of the hydroxylamine esters taught by Roth 2 is compound 32

    PNG
    media_image1.png
    178
    186
    media_image1.png
    Greyscale

which reads on the compounds of Formula (1) wherein G1 and G3 are C1 alkyls, G2 and G4 are C2 alkyls, G5 is a C1 alkyl, G6 is a hydrogen, X is a C1 alkyl, n is 1, R1 is a C24 acyloxyalkylene. This compound reads on formula (3) of claims 5 and 6. Roth teaches that these components should be included in mixtures of the polymer to be degraded in an amount from about 0.001 to 5.0% by weight ([0134]). Roth 2 teaches that a combination of a hydroxylamine ester and selected thiol compounds shows a significant synergistic effect which results in an excellent degradation performance at temperatures below 220°C ([0017]). Roth 2 teaches that the sulfur compound is a mercaptane of the formula 
    PNG
    media_image2.png
    38
    116
    media_image2.png
    Greyscale
where R1 represents a C8 – C18 alkyl (Claim 12). This Formula is the same as in claim 16 of the instant invention and the alkyl chain length overlaps with the alkyl chain lengths claimed in claim 16 and 17.
As set forth above, Haubruge teaches that by preparing bicomponent fibers with different melt flow indexes, the interior component can provide strength to the fiber and the exterior component can provide thermal bonding properties ([0004]). While Haubruge teaches vis-breaking with a peroxide, Roth 2 teaches a visbreaking method using a combination of hydroxylamine esters and thiol compounds (Abstract), which provides improvements over peroxide-based visbreaking compounds, which have low processing temperature windows and require strict safety regulations ([0011]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the bicomponent fibers of Haubruge, by substituting the visbreaking component of Haubruge for a component comprising hydroxylamine esters in combination with a mercaptan, in the amounts claimed, as taught by Roth 2. One of ordinary skill would have been motivated to make this modification because Roth 2 reaches that these compounds were known visbreaking compounds, with known improvements over peroxides, and that the combination of a hydroxylamine ester and a mercaptan shows a significant synergistic effect which results in an excellent degradation performance at temperatures below 220°C ([0017]). Roth 2 further teaches the amount claimed is a suitable amount for the degradation of polypropylene, which is the exterior component of the fibers of Haubruge. As the exterior component of Haubruge is extruded prior to combination with the interior component, it would naturally follow that the degradation compound of Roth 2 would not be included in the interior composition (the claimed polymeric domain b)) of the bicomponent fibers.
As per claim 7, Haubruge teaches:
Wherein polymeric domains a) and b) each independently comprise a polyolefin, a polyester, a polyamide, a polyvinyl chloride, a polyimide, a polyacrylonitrile, a polycarbonate or a polystyrene ([Abstract]: “The present invention relates to bicomponent fibers comprising an exterior component, comprising a polypropylene.” & [0033 – 0034]: “The interior component… comprises a thermoplastic polymer that adheres to polypropylene. This means that the interior component is a thermoplastic polymer composition. Preferably, said thermoplastic polymer is selected from the group consisting of polypropylene, polyethylene, polyamide, polyester and polycarbonate.”)
As per claim 8, Haubruge teaches:
Wherein at least one of the polymeric domains a) and b) comprises a polyolefin (As the fibers of Haubruge comprise a sheath comprising polypropylene, at least polymeric domain a) comprises a polyolefin and Haubruge meets the claim limitations.)
As per claim 9, Haubruge teaches:
Wherein each of the polymeric domains a) and b) comprises a polyolefin (As Haubruge teaches that the interior component of the fiber can be polypropylene or polyethylene in [0033 – 0034], the teachings of Haubruge meet the claim limitations.)
As per claim 10, Haubruge teaches:
Wherein each of the polymeric domains a) and b) comprises a polypropylene ([Abstract]: “The present invention relates to bicomponent fibers comprising an exterior component, comprising a polypropylene.” Haubruge teaches that the interior component of the fiber can be polypropylene in [0033 – 0034] and therefore Haubruge teaches all the claimed limitations.)
Regarding claim 15, the prior art combination appears to be silent with respect to the properties of a tensile strength and elongation in the machine direction of the fibers with and without the compound of Formula 1 in the sheath. Since the prior art combination teaches substantially the same structure and composition as disclosed by Applicant, the properties of tensile strength and elongation in the machine direction of the fibers with and without the compound of Formula 1 in the sheath is considered to naturally flow from the product of the prior art combination (and would be expected to fall within the range in the claim), absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be present. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. 

Response to Amendments
Applicant’s amendments to the claims, filed July 29, 2022, caused the withdrawal of the objection to claim 15 as set forth in the office action filed April 29, 2022.
Applicant’s amendments to the claims, filed July 29, 2022, caused the withdrawal of the rejection of claims 1 – 12, 14 and 15 under 35 U.S.C. 103 as unpatentable over Haubruge and Roth as set forth in the office action filed April 29, 2022.

Response to Arguments
Applicant's arguments filed July 29, 2022, with respect to the rejection of claim 15 under 35 U.S.C. 112(a) have been fully considered but they are not persuasive. Applicant argues that the claim has been amended to recite a range of 144 - 153°C, which is expressly supported by Tables 1 – 3 of the specification. Examiner respectfully disagrees. As noted above, Claim 1, upon which claim 15 is dependent, has now been amended to require that the fiber of claim 1 contains a mercaptan in the sheath. Therefore, the data in Tables 1 – 3 is not commensurate in scope with the composition of the fiber in claim 1 and does not appear to provide support for the claim limitation. Examiner also notes that the data in the Tables is shown for only one particular additive, that of Formula 3, not the entire range of compounds envisioned by claimed Formula (1) in claim 1. Finally, Examiner notes that the claim allows for an increase of tensile strength and elongation in the machine direction of at least 10% or more, but the data in Tables 1 – 3 only shows increases in the machine direction of tensile strength between 16% and 245% and increases in elongation between 22% and 405%, both of which are less than the claimed infinite amount of increased tensile strength and elongation. 
Applicant’s remaining arguments with respect to claims 1 - 12 and 14 - 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789